Citation Nr: 0019276	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
prior to June 10, 1999.

2.  Entitlement to a compensable evaluation for hearing loss 
from and after June 10, 1999.

3.  Entitlement to a compensable evaluation for tinnitus 
prior to June 10, 1999.

4.  Entitlement to a compensable evaluation for tinnitus from 
and after June 10, 1999.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1985 to 
October 1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

In February 2000, the Board remanded this case for further 
development.  The appellant was contacted at his last known 
addresses of record, but no response was received other than 
a returned letter from the U.S. Postal Service for one 
addressed letter.  Accordingly, this case has been returned 
to the Board.  Any further attempt to conduct development 
would be futile.  Therefore, the Board will continue with a 
disposition of the instant claims.


FINDINGS OF FACT

1.  A June 1997 VA audiological study showed, at the 1000, 
2000, 3000 and 4000 Hertz frequencies, a puretone decibel 
loss of 35, 35, 20, and 35 decibels in the right ear and 60, 
55, 45, and 35 decibels in the left ear; the average puretone 
decibel loss for these frequencies was 31.25dB on the right 
with 80 percent speech discrimination and 48.75dB on the left 
with 84 percent speech discrimination.

2.  Both prior to and after June 10, 1999, the record shows 
that the appellant had recurrent tinnitus on the left due to 
surgery.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
hearing loss prior to June 10, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 6100 (1998).
2.  The schedular criteria for a compensable rating for 
hearing loss from and after June 10, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 6100 (1999).

3.  The schedular criteria for a compensable rating for 
tinnitus prior to June 10, 1999, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 6260 (1999).

4.  The schedular criteria for a 10 percent rating from and 
after June 10, 1999, for recurrent tinnitus are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the noncompensable evaluations 
assigned his service-connected bilateral hearing loss and 
tinnitus do not reflect adequately the severity of his 
hearing symptomatology.  He asserts that the evaluation 
should be increased.  A claim for an increased evaluation is 
well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed to the extent feasible, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

VARO awarded service connection for hearing loss and tinnitus 
in a July 1999 rating decision.  A noncompensable evaluation 
was assigned to each disability under diagnostic codes 6100 
and 6260, respectively, based on a June 1997 VA audiological 
study.  The June 1997 VA audiological study showed, at the 
1000, 2000, 3000 and 4000 Hertz frequencies, a puretone 
decibel (dB) loss of 35, 35, 20, and 35 decibels in the right 
ear and 60, 55, 45, and 35 decibels in the left ear.  The 
average puretone decibel loss for these frequencies was 
31.25dB on the right with 80 percent speech discrimination 
and 48.75dB on the left with 84 percent speech 
discrimination.  The appellant reported constant, unilateral 
tinnitus since his 1987 surgery to remove cholesteatoma.

Effective June 10, 1999, regulations applicable to rating 
hearing loss and tinnitus were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version more favorable to an appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Court has further 
held that a liberalizing regulation can not be applied to a 
claim prior to the effective date of the liberalizing 
regulation.  See 38 U.S.C.A. § 5110 (g) (West 1991); see also 
VA OGC Prec. Op. 3-2000 (when a provision of the VA rating 
schedule is amended while a claim for increase is pending, 
the Board must determine whether the intervening change is 
more favorable to the veteran, the Board must rate the 
disability for periods from and after the effective date of 
the change if the amendment is more favorable, and the Board 
must apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change).

A.  Hearing Loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  Evaluations of hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

In order to evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85(b).  Disability evaluations for 
hearing loss are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment is a Level III in the right 
ear and Level II in the left ear,  under both the old and the 
new regulations.  Table VII of 38 C.F.R. § 4.85 reveals that 
these levels of hearing impairment warrant the assignment of 
a 0 percent disability evaluation under both the old and the 
new regulations.  Therefore, the preponderance of the 
evidence is against a compensable evaluation for hearing loss 
prior to June 10, 1999, as well as, from and after June 10, 
1999.  The Board is constrained by a mechanical application 
of the facts in this case to the applicable laws and 
regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

B.  Tinnitus

Prior to June 10, 1999, a 10 percent evaluation was assigned 
when tinnitus was "persistent as a symptom of head injury, 
concussion or acoustic trauma".  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Regulations otherwise provide 
that a zero percent disability rating will be assigned when 
the requirements for a compensable disability evaluation are 
not met.  See also 38 C.F.R. § 4.31.  The revised regulation 
provides for a 10 percent evaluation for "recurrent 
tinnitus" under 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).

The intervening regulatory change is more favorable to the 
appellant since several hurdles to a compensable evaluation 
have been eliminated, such as, the requirement of head 
injury, concussion or acoustic trauma.  In this case, the 
appellant's tinnitus was caused by surgery.  Accordingly, for 
the period from and after June 10, 1999, the effective date 
of the regulatory change, the criteria for a 10 percent 
evaluation for tinnitus are met.  However, prior to June 10, 
1999, the schedular criteria for a compensable evaluation are 
not met.

C.  Staged Ratings

Because the appellant has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board has evaluated all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Board finds no basis for staged ratings 
in this case.

D.  Extraschedular Ratings

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected hearing loss or tinnitus 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Prior to June 10, 1999, a compensable evaluation for hearing 
loss is denied.

From and after June 10, 1999, a compensable evaluation for 
hearing loss is denied

Prior to June 10, 1999, a compensable evaluation for tinnitus 
is denied.

From and after June 10, 1999, a 10 percent evaluation for 
tinnitus is granted.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

